131 U.S. 220 (1889)
New Orleans
v.
United States ex rel.: Gaines's Administrators.
New Orleans
v.
United States ex rel.: Gaines's Administrators.
Nos. 2, 3.
Supreme Court of United States.
Argued October 13, 14, 1887.
Decided May 13, 1889.
Mr. Henry C. Miller and Mr. J.R. Beckwith for appellant. Mr. John A. Campbell, Mr. Thomas J. Semmes and Mr. Alfred Goldthwaite for appellees.
MR. JUSTICE BRADLEY delivered the opinion of the court.
The decision just made in the case of The City of New Orleans v. Myra Clark Gaines renders it necessary that the judgment or decree in this case should be reversed, and *221 it is reversed accordingly, and the cause remanded with instructions to dismiss the petition.
Reversed.